DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Claims 1-2 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kase (US 2015/0024207 A1).
Regarding claims 1-2, Kase teaches a positive electrode active material precursor for a non-aqueous electrolyte secondary battery, the positive electrode active material precursor comprising a nickel composite hydroxide particle manufactured by a method comprising:			a crystallization process performed in an atmosphere in which an oxygen concentration is less than or equal to 20 volume %, the crystallization process including crystallizing the positive electrode active material precursor including a nickel composite hydroxide particle, in a reaction solution including at least a nickel salt, an ammonium ion supplier, and an alkaline material, in which an ammonium ion concentration is greater than or equal to 5.0 g/L and pH value is greater than or equal to 11.0 based on a liquid temperature of 50°C ([0044]-[0054]).				Kase is silent as to a cross section of the nickel composite hydroxide particle including a void, a ratio of an area of the void to the cross section of the nickel composite hydroxide particle is less than or equal to 5.0%, a circular region having a radius of 1.78 µm is set at a position where a ratio of an area of the void to the circular region is maximum, on  the cross section of the nickel composite hydroxide particle, and the ratio of an area of the void to the circular region is less than or equal to 20%.											However, Kase teaches a nickel composite hydroxide particle having the same composition (i.e Ni1-x-y-zCoxMnyMz(OH)2 (wherein 0<x< 1/3, 0<y<1/3, 0< z<0.1, and M is one kind of element or more selected from Mg, Al, Ca, Ti, V, Cr, Zr, Nb, Mo, and W ([0032])) as that of the present invention, and produced via the same method as the present invention as recited in instant claim 2 and the instant specification ([0068]-[0093]). Accordingly, one of ordinary skill in the art to would expect the nickel composite hydroxide particle of Kase to possess the claimed features of claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.

 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727